NOTE: This disposition is nonprecedential


 United States Court of Appeals for the Federal Circuit
                                      2009-3012

                                GEORGE W. WINGO,

                                                            Petitioner,

                                          v.

                        UNITED STATES POSTAL SERVICE,

                                                            Respondent.


        Hope H. Camp, Jr., Hope H. Camp, Jr., P.C., of San Antonio, Texas, argued for
petitioner.

        Michelle A. Windmueller, Appellate Counsel, Law Department, United States
Postal Service, Office of the General Counsel, Washington, DC, argued for respondent.
With her on the brief were Tony West, Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Department of Justice, of Washington,
DC, and Lori J. Dym, Chief Counsel, Appellate Litigation, Law Department, Office of the
General Counsel, United States Postal Service, Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3012

                               GEORGE W. WINGO,

                                                        Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                       Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0752080083-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PROST, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED July 8, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk